Citation Nr: 9920749	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-20 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1997 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's 
application to reopen a claim of service connection for PTSD.  
A claim of service connection for PTSD was previously denied 
by the Board in April 1990.  Therefore, the first issue that 
now must be addressed is whether the claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).  If the Board 
finds that new and material evidence to reopen the claim has 
not been submitted, it is unlawful for the Board to 
adjudicate the underlying merits.  See McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).


FINDING OF FACT

Evidence received since an April 1990 Board decision includes 
new information, but this evidence relative to PTSD is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection.


CONCLUSION OF LAW

Evidence submitted since an April 1990 Board decision is not 
new and material evidence; the claim of service connection is 
not reopened.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 3.303, 20.1100 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he developed PTSD as a result of 
stressful events experienced while stationed in the Republic 
of Vietnam. 

Initially, the Board notes that the veteran's current claim 
of service connection for PTSD is not his first such claim.  
As noted above, in April 1990, the Board denied a claim of 
service connection for PTSD.  As a result, the veteran's 
current claim of service connection may now be considered on 
the merits only if "new and material evidence" has been 
submitted since the time of the prior final denial--April 
1990.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Turning to the question of whether the veteran's claim should 
be reopened, the Board notes that VA must review any newly 
received evidence "in the context of" the old.  See Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991).  New and material 
evidence is "evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156 (1998).  It should also be 
pointed out that, in determining whether evidence is new and 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the veteran's case, evidence available prior to the final 
April 1990 Board denial included service medical records, 
service personnel records, VA examination reports and 
treatment records dated from December 1971 to April 1989, and 
private treatment records dated from July 1978 to October 
1976.

The veteran's service medical records, including an April 
1970 separation examination, were negative for complaints, 
diagnoses, and/or treatment for a psychiatric disorder.  
Service personnel records show that the veteran served in the 
Republic of Vietnam from July 1967 to July 1968.  His 
military specialty was as a supply specialist (while in 
Vietnam he worked as a wheel vehicle mechanic and armorer), 
and his decorations included the National Defense Service 
Medal, Vietnam Counteroffensive Phase III, IV, V, Vietnam 
Service Medal, Vietnam Campaign Medal, and Tet 
Counteroffensive badge.

A VA hospital discharge summary, for the period from November 
1987 to May 1988, as well as a May 1988 VA treatment record, 
included a diagnosis of PTSD.  A December 1988 VA examination 
report indicated that objective testing supported the 
probability of the veteran having PTSD, but it was noted that 
there were no substantiated stressors to support the symptoms 
(nightmares) he was experiencing.  The diagnostic impression 
was a possible generalized anxiety disorder.

Private treatment records from the North Carolina Division of 
Mental Health, dated from September 1976 to October 1976, 
showed that the veteran was diagnosed with an emotionally 
unstable personality and a neurotic reaction.  A July 1978 
statement by a private physician contained a diagnosis of a 
borderline personality disorder.  The private treatment 
records from Wayne County Mental Health Center, dated from 
August 1988 to October 1988, included diagnoses of depressive 
and personality disorders.

The foregoing treatment records, as well as the veteran's 
written statements to the RO, included references to the 
veteran's claims that his stressors included being subject to 
periodic rocket, mortar, and sniper fire while stationed in 
Vietnam.  The veteran also claimed that he had traveled with 
convoys while in Vietnam that had been ambushed and were 
subject to landmine explosions.  See September 1992 VA PTSD 
evaluation and April 1989 letter from the veteran's VA 
Therapist.

Evidence received since the April 1990 denial by the Board 
included written statements by the veteran to the RO, a 
February 1989 Social Security Administration (SSA) decision, 
a December 1995 SSA letter, March 1995 to July 1996 private 
treatment records from Wayne County Mental Health Center, a 
February 1997 statement from Dr. Edwin W. Hoeper, March 1995 
to November 1997 medication logs, a July 1997 VA examination 
report, March 1998 and July 1998 diagnostic assessments, and 
a November 1998 VA progress note.

As with the evidence available in April 1990, these records 
also include some evaluations wherein PTSD was found.  
Additionally, as was the case at the time of the April 1990 
Board decision, these records indicate that the veteran 
claimed that his PTSD was caused by being subject to periodic 
rocket, mortar, and sniper fire while stationed in Vietnam, 
as well as having convoys he had traveled with ambushed and 
subject to landmine explosions.  See April 1996, August 1996, 
and January 1997 treatment records from Wayne County Mental 
Health Center; February 1997 statement from Dr. Hoeper; March 
1998 and July 1998 diagnostic assessments; and November 1998 
VA progress note.

Interestingly, the treatment records once again show that, 
when specifically evaluated by VA for PTSD, the diagnosis was 
dysthymic and personality disorders, not PTSD.  See July 1997 
VA examination.  Moreover, the Board notes that the February 
1989 SSA award reports the veteran was disabled, at least in 
part, because of a mixed personality disorder, not PTSD.

The Court in Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
indicated that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  Moreover, the Court in Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995), said that the Board is not 
required to accept doctors' opinions that are based only upon 
the appellant's recitation of medical history.  Also see 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Therefore, because the forgoing treatment records merely 
provide VA with an occasional assessment of PTSD, as well as 
a list of claimed stressors, both of which existed in the 
record at the time of the April 1990 Board decision, they do 
not constitute new and material evidence.  In short, the 
newly received evidence 

appears to include recitations of the veteran's diagnoses and 
his contentions as previously presented.  This sort of 
evidence is not so significant that it must be considered in 
order to fairly decide the merit of his claim.  In short, the 
new evidence tends to prove nothing beyond what was 
previously shown in April 1990.

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
disposition.  Butler v. Brown, 9 Vet. App. 167 (1996).  Even 
consideration of whether the claim of service connection for 
PTSD is well grounded and whether VA should assist the 
veteran under 38 C.F.R. § 5107 (West 1991) is not permitted.  
Id.

It has also been suggested that the Board should determine 
whether the RO complied with M21-1, Part III,  1.03(a) 
(Change 50) (Feb. 23, 1996) and M21-1, Part VI,  2.10(f) 
(Change 48) (Aug. 5, 1996).  The provisions of M21-1 Part VI, 
 2.10(f) provide that "the duty to assist will prevail 
while development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the veteran has presented a well-grounded claim.  As the 
question of whether the veteran has presented a well-grounded 
claim is not reached until after the question of whether new 
and material evidence is decided in the veteran's favor, 
Elkins v. West, 12 Vet. App. 209 (1999), M21-1 Part VI,  
2.10(f) is not applicable to his case.  
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim."  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996); Morton v. West, No. 
96-1517 (U.S. Vet. App. July 14, 

1999).  In contrast to the evidentiary development referred 
to in 38 U.S.C.A. § 5107(a), the provisions of M21-1, Part 
III,  1.03(a) refer to development of the claim.  The 
requirement to fully develop a claim - as compared to 
development of the evidence underlying the claim - merely 
demands that VA ensure that the veteran has not filed a 
defective or incomplete application.  See 38 U.S.C.A. § 5103 
(West 1991); Robinette, 8 Vet. App. at 78.  See 38 C.F.R. 
§§ 3.1(p), 3.160(a) (1997)(defining a claim as an application 
for VA benefits); see also M21-1, Part III,  1.01(a) 
(discussing development of pertinent facts "concerning a 
well-grounded claim"); M21-1, Part VI,  2.10(f) (discussed, 
supra); compare M21-1, Part III,  2.01(c) (during initial 
screening stage of claims processing, the RO shall review all 
applications and evidence immediately to determine if "a 
claim" is incomplete and requires "further development").  
Indeed, M21-1, Part III,  1.03(a) relies upon Grottveit v. 
Brown, 5 Vet. App. 91 (1993), in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit 
at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, until a 
veteran has submitted a well-grounded claim, VA is under no 
duty to assist the veteran in establishing the evidentiary 
elements of his claim.  Morton, supra.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veteran's application is incomplete, the Board finds that the 
RO complied with 38 U.S.C.A. § 5103 and  1.03(a). 



ORDER

Absent the presentation of new and material evidence, the 
application to reopen a claim of service connection for PTSD 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

